IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00217-CR

LORI ANN OWENS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                      From the County Court at Law No. 1
                           McLennan County, Texas
                         Trial Court No. 2017-0831-CR1


                                      ORDER


      Appellant’s brief was originally due on October 12, 2018. A first extension of time

of 17 days was granted, and appellant’s brief was due October 29, 2018. A second

extension of time of 45 days was granted, and appellant’s brief was due December 13,

2018. Now, counsel for appellant has requested an additional 25 days which would make

the brief due on January 4, 2019. This most recent request has pushed the total days to

114 days to file a brief that the Rules of Appellate Procedure provide should be filed in

30 days. We cannot, in good conscience, grant counsel almost four times the amount of
time allowed by the rules to file appellant’s brief where there is no suggestion in the

motion that this case is unusual in any way.

       Accordingly, Appellant’s Third Motion for Extension of Time to File Appellant’s

Brief is denied. Appellant’s brief is due January 4, 2019. If the brief is not filed by the

deadline set herein, the appeal will be abated for a hearing pursuant to Rule 38.8(b) of the

Texas Rules of Appellate Procedure.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 2, 2019




Owens v. State                                                                        Page 2